Citation Nr: 1129734	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  10-00 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.  He also has additional service with the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In May 2011 the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the proceeding is associated with the claims file.


FINDING OF FACT

A back disability was manifested many years after service and is not etiologically related to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active service, nor may service connection be presumed.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the notice required under the VCAA, to include notice with respect to the initial-disability-rating and effective-date elements of the claim, by letter mailed in June 2009, prior to the initial adjudication of the claim.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  He has been afforded an appropriate VA examination and has not identified any additional evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  The Board acknowledges that, unfortunately, the Veteran's service treatment records (STRs) are presumed to have been lost.  Appropriate efforts have been made to locate these records, and it is clear that further efforts to obtain records would be futile.

The Board notes that the Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after January 1, 1947, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for back disability as it is related to his active service.  Specifically, the Veteran testified before the undersigned AVLJ that he had back problems while serving as a paratrooper in the military and was treated at a hospital in Panama from March 1973 to August 1974.

As noted above, the Veteran's STRs are not available; however, his DD Form 214 confirms that he received a Parachute Badge and served in the 508th Parachute Infantry Regiment.  In addition, as reported by the Veteran in the aforementioned hearing, his treatment records from the Army Reserves include a DD Form 2807-1 from April 2003 in which he marked "yes" to the question "have you ever had or do you now have" arthritis, rheumatism, or bursitis, and swollen and painful joint(s).  In the explanation for "yes" answers it was noted that the Veteran had a history of gout and used medication on a needed basis.  (The Board notes at this point that although the Army Reserve records cited above are in the category of STRs, the Veteran's last period of documented active duty was in 1976, so the 2003 entry in the Army Reserve record in and of itself does not demonstrate symptoms during active duty.)

Private treatment records show that the Veteran complained of back pain.  In a note on April 23, 2010, the Veteran reported that he was applying for benefits for back discomfort, had an injury in service but hadn't been seeing anyone or using any medication, and the pain only bothered him now and then.  It was also noted that the Veteran asked for advice, discussed frankly, that he could probably find someone to give him a prescription (rx) and make up a story, but without a heal history (hx) and ongoing problems, it would be unlikely to "get much out of this" unless he spent a lot of money on a lawyer. 

The Veteran was afforded a VA examination in February 2011 in which he stated that he started having some back problems in Panama in 1973.  He reported no injury at that time but noted that he was given physical therapy and experienced low back pain "off and on".  The VA examiner diagnosed multilevel degenerative disk disease, more severe at L4-L5 and L5-S1.  The examiner opined that based upon review of the claim folder and examination, it was less likely as not (less than 50/50 probability) caused by "it", [service as a paratrooper] as there was no history of an injury, no documentation of any injury, some degeneration of the spine with X-ray confirmation, but this was mostly arthritis and degenerative changes.

After thorough review of the evidence of record, the Board finds there is no competent medical evidence relating the Veteran's back disability to service.  In fact, the competent and uncontroverted medical evidence of record, in the form of the VA examination report in February 2011, states the Veteran's diagnosed disability is not related to active duty.  

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence presented by the Veteran and his representative in the form of correspondence to VA, to include his aforementioned testimony, in which it has generally been argued that his back disability is related to his service as a paratrooper.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.

However, a layperson is not considered capable of opining, however sincerely, in regard to diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The Board notes that the only competent medical opinion of record provides a negative etiological opinion in regards to the Veteran's back disability as related to his service.

Where service medical records were destroyed, the veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this case the Veteran's account of back pain during service must be accepted as credible, but the Veteran himself has not asserted continuous symptoms since discharge from service; he has instead characterized his symptoms as "off and on."  Further, he has not asserted having had a diagnosed back injury during service that cannot be documented because STRs are missing; rather, he has reported undiagnosed acute symptoms that the VA examiner could not associate with the claimed current disorder.

In sum, the Board has determined that the Veteran's current disability, diagnosed as multilevel degenerative disk disease, became manifest many years after discharge from service and is not etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied. 

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.






      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for back disability is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


